Exhibit 10.1
Loan No. _200349




FIRST_AMENDMENT TO LOAN AGREEMENT




This First Amendment to Loan Agreement (this “First Amendment”) is entered into
as of June 4, 2020 but effective as of the Effective Date (defined below) by and
between THE ANDERSONS, INC., an Ohio corporation (the “Borrower”); and METLIFE
REAL ESTATE LENDING LLC, a Delaware limited liability company (the “Lender”).


RECITALS


A.Whereas, the Borrower and the Lender are parties to that certain Loan
Agreement dated as of November 14, 2019 (the “Loan Agreement”). Unless otherwise
specified herein, capitalized terms used in this First Amendment shall have the
meanings ascribed to them by the Loan Agreement.


B.Whereas, the Borrower and the Lender wish to amend the Loan Agreement on the
terms and conditions set forth below.


Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:


a.Amendments to Loan Agreement. Section 1. The definition of Adjusted Working
Capital in the Loan Agreement is hereby amended and restated in its entirety as
follows:


“Adjusted Working Capital” means, as of any date of determination, the positive
difference, if any, of Consolidated Current Assets minus Consolidated Current
Liabilities; provided, that each determination of Consolidated Current
Liabilities (1) shall include the aggregate principal amount of all outstanding
advances under the Primary Credit Agreement plus issued and outstanding letters
of credit under the Primary Credit Agreement, together with all interest, costs,
and fees accruing thereon or otherwise payable in connection therewith and (2)
shall exclude principal in respect of term loan advances under the Primary
Credit Agreement and advances under the five-year revolving facility long-term
sublimit under the Primary Credit Agreement and issued and outstanding letters
of credit under the Primary Credit Agreement supporting long-term indebtedness.


b.Representations and Warranties of the Borrower. The Borrower represents and
warrants that as of the First Amendment Effective Date:


a)The execution, delivery and performance by the Borrower of this First
Amendment have been duly authorized by all necessary corporate action and that
this





--------------------------------------------------------------------------------



First Amendment is a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms, except as the
enforcement thereof may

be subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;


a.Each of the representations and warranties contained in the Loan Agreement is
true and correct in all material respects on and as of the date hereof as if
made on the date hereof, except to the extent such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty was true on and as of such earlier date; and


b.Both immediately prior to and immediately after giving effect to this First
Amendment, no Default or Event of Default has occurred and is continuing.


a.Effective Date. This First Amendment shall become effective on the date (the
“First Amendment Effective Date”) on which the following conditions have been
satisfied:


a)the execution and delivery hereof by the Borrower and the Lender;


b)the Lender shall have received all fees and amounts due and payable on or
prior to the First Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out of pocket expenses required to be reimbursed
or paid by the Borrower under the Loan Agreement; and


c)the Lender shall have received such other certificates, documents and
agreements as the Lender may reasonably require.


b.Reference to and Effect Upon the Loan Agreement and the other Loan
Documents.


a)Except as specifically amended above or otherwise provided herein, the
Loan Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed. This First Amendment shall
constitute a Loan Document.


b)The execution, delivery and effectiveness of this First Amendment shall not
operate as a waiver of any right, power or remedy of the Lender under the Loan
Agreement or any Loan Document, nor constitute a waiver of any provision of the
Loan Agreement or any Loan Document, except as specifically set forth herein.
Upon the effectiveness of this First Amendment, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
similar import shall mean and be a reference to the Loan Agreement as amended
hereby.


c.Governing Law. This First Amendment shall be construed in accordance with and
governed by the laws of the State of Ohio.





--------------------------------------------------------------------------------





d.Headings. Section headings in this First Amendment are included herein for
convenience of reference only and shall not constitute a part of this First
Amendment for any other purposes.








--------------------------------------------------------------------------------



a.Counterparts. This First Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.


[Signature Page Follows]








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date and year first above written.


BORROWER:
THE ANDERSONS, INC.,
an Ohio corporation




By:   Brian K. Walz
Vice President and Treasurer




LENDER:
METLIFE REAL ESTATE LENDING LLC, a
Delaware limited liability company


By: MetLife Investment Management, LLC, a Delaware limited liability company,
its investment manager


By:  Name: Kevin J. Harshberger
Its: Authorized Signatory and Director








--------------------------------------------------------------------------------



GUARANTOR AFFIRMATION


The undersigned, jointly and severally, hereby ratify, affirm and restate their
personal obligations to Lender jointly, absolutely and unconditionally
guarantying the obligations of Borrower under the Loan Agreement and other Loan
Documents, and hereby consent to this First Amendment. Furthermore, as of the
date hereof the undersigned declare that they have no rights of setoff,
counterclaims, defenses or causes of action of any kind against Lender, and to
the extent any such rights of setoff, counterclaims, defenses or other causes of
action exist, whether known or unknown, they are hereby waived by the
undersigned.


GUARANTOR:
THE ANDERSON EXECUTIVE SERVICES LLC,
an Ohio limited liability company




By:   Brian K. Walz
Vice President and Treasurer


GUARANTOR:
LANSING TRADE GROUP, LLC,
a Delaware limited liability company




By:   Brian K. Walz
Vice President and Treasurer


GUARANTOR:
THE ANDERSONS PLANT NUTRIENT LLC,
an Ohio limited liability company




By:   Brian K. Walz
Vice President and Treasurer


GUARANTOR:
PLANT NUTRIENT OPERATIONS LLC,
an Ohio limited liability company




By:   Brian K. Walz
Vice President and Treasurer






--------------------------------------------------------------------------------





GUARANTOR:
TITAN LANSING, LLC,
a Delaware limited liability company




By:   Brian K. Walz
Vice President and Treasurer



